Citation Nr: 0918879	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-38 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by blood in the urine, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in 
the Marine Corps Reserves from July 1967 to December 1967, 
and on active duty in the Navy from December 1990 to May 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an appeal of a June 2006 rating decision in which the RO 
denied service connection for claimed blood in urine as an 
undiagnosed illness.  The Veteran perfected an appeal to the 
denial of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In a March 2009 response to the February 2009 letter 
notifying the Veteran that his appeal had been certified to 
the Board, the Veteran indicated that he wanted a Board 
hearing on the issue of service connection for a disability 
manifested by blood in the urine.  In a response to an April 
2009 letter from the Board, asking if he still wanted a Board 
hearing and, if he does what type of hearing-Central Office, 
Travel Board or videoconference-the Veteran indicated that 
he wanted to appear before a Veterans Law Judge at the RO 
(Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




